DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 - 4 are pending.
Claims 1 - 4 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lion Corp. (WO 2007/113985) (See English translation in record) and Hama et al. (US 5,817,844).
The rejected claims cover, inter alia, a method for producing a fatty acid polyoxyethylene methyl ether, the method comprising adding ethylene oxide to a fatty acid methyl ester component comprising, as a main component, a fatty acid methyl ester having a fatty acid residue of 18 to 22 carbon atoms, wherein the addition is conducted in presence of a composite metal oxide catalyst and at least one alcohol selected from the group consisting of diethylene glycol, ethylene glycol, propylene glycol, ethanol, methanol and isopropyl alcohol.
Dependent clams 2 – 3 further limit the fatty acid methyl ester component.
However, Lion discloses a method for reacting fatty acid alkyl ester with an alkylene oxide in the presence of a composite metal oxide catalyst and a polyhydric alcohol.  (Overview & [0052] – [0076]).  The polyhydric alcohol is described as having no particular limitation as long as it has 2 or more hydroxyl groups in the molecule.  Examples of the polyhydric alcohol include glycerine, ethylene glycol and glycol. (pp. 11, [0021] & Example 4).  The fatty acid alkyl ester has the general formula R2COOR3 wherein R2 can be an alkyl and an alkenyl group where the number of carbons can be from 1 to 40.  R3 can be an alkyl group where the number of carbons can be 1.  (pp. 12 
The difference between the instantly claims invention and Lion is as follows: the inclusion of a monohydric alcohol; and the fatty acid methyl ester component is a fatty acid methyl ester mixture derived from a distillation fraction of 18 carbon atoms from palm oil, palm kernel oil, coconut oil or soybean oil, a fatty acid methyl ester mixture derived from a distillation fraction of 18 to 22 carbon atoms from rapeseed oil, or a mixture of two or more such mixtures.
However, with regard to the use of monohydric alcohols the Examiner turns to the teaching of Hama.  The prior art of Hama discloses the process for the manufacturing of a fatty acid ester of polyoxyalkylene alkyl ether.  Example 2 of Hama disclosed the reaction being carried out with methanol.

    PNG
    media_image1.png
    290
    349
    media_image1.png
    Greyscale


Therefore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
With regard to and the fatty acid methyl ester component is a fatty acid methyl ester mixture derived from a distillation fraction of 18 carbon atoms from palm oil, palm kernel oil, coconut oil or soybean oil, a fatty acid methyl ester mixture derived from a distillation fraction of 18 to 22 carbon atoms from rapeseed oil, or a mixture of two or more such mixtures; the Examiner turns to the teachings of Lion and Hama.  The fatty acid alkyl ester has the general formula R2COOR3 wherein R2 can be an alkyl and an alkenyl group where the number of carbons can be from 1 to 40.  R3 can be an alkyl group where the number of carbons can be 1.  (pp. 12 – 13, [0024]).  The fatty acid alkyl ester may be used alone or in combination of 1 or more kinds thereof, or 2 or more of them may be used in combination.  (pp. 13 [0024]).  Hama teaches that the fatty acid alkyl ester used in their reaction process has the general formula R1COOR3. (col. 4, ln 15).  R1 is discloses as having 6 to 22 carbon atoms.  R3 is disclosed as having 1 to 4 
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622